Case 7:21-mj-00405-UA Document 3 Filed 01/13/21 Page 1 of 7

AO 98 (Rev. 12/11} Appearance Bond

 

UNITED STATES DISTRICT COURT

for the

Southern District of New York

 

United States of America }
Vv. )
nage ) Case No. 21 Mag 405

William Joseph Pepe )
Defendant )

APPEARANCE BOND

Defendant’s Agreement

I, William Joseph Pepe (defendani), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if 1 fail:
(x ) to appear for court proceedings;
(x ) if convicted, to surrender to serve a sentence that the court may impose; or
(x) to comply with all conditions set forth in the Order Setting Conditions of Release.

 

 

Type of Bond
( - (1) This is a personal recognizance bond. .
“(X) @) This is an unsecured bond of $ 10,000.00
( ) @) This is a secured bond of $ , secured by:
( J@s , in cash deposited with the court.

( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it —sueh as a Hen, mortgage, or loan — and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

( ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Case 7:21-mj-00405-UA Document 3 Filed 01/13/21 Page 2 of 7

AO 98 (Rev. 12/11) Appearance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. I, the defendant ~- and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

   

 

 

 

 

 

 

Dae: pe al K iia oom Warn Joseph Pepe
Surety/praperty owner — printed namie Surety/property owner — signature and date
Surenyproperty owner — printed name Swaniproper owner — signature and date
Suretylproperty owner — printed name. _ Surety/property owner signature anddate
CLERK OF COURT

Date: / [13 fat C Vr.
fener of Clerk or Deputy Clerk

Approved.

Date:

 

AUSA’s Sienaiture
Case 7:21-mj-00405-UA Document3 Filed 01/13/21 Page 3 of 7

AO 199A (Rev. 06/19) Order Setting Conditions of Release

 

UNITED STATES DISTRICT COURT

for the

Southern District of New York

United States of America
v.

seas Case No. 21 Mag 405

William Joseph Pepe

 

Seem me Neel eel Ne’

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.
(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

the court may impose.

The defendant must appear at: _ ‘The United States District Court for the District of Columbia for a remote proceeding

 

Place

 

on 1/22/2021 1:00 pm

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
at 1
}
1

Case 7:21-mj-00405-UA Docurneht 3 ‘Filed 01/13/21 Page 4 of 7

AO 199B (Rev. £2/11} Additional Conditions of Release

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

( ) 6)

The defendant is placed in the custody of:

Person or organization
Address (only if above is an organization)
City and state ‘ Tel, No.

 

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance al all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

(Xx) @
(x)

x xX

(x)
(xX)

(xX)

Signed:

 

Custodian Date

The defendant must:

{a)
{b)
(c}
(d)
{e)
o)

(zg)

a)
{i)

Q)
{k)

(0)
{p)

{q)

 

submit to supervision by and report for supervision fo the PRETRIAL SERVICES FOR AS DIRECTED __,
telephone number . no later than
continue or actively seek employment.

continue or start an education program.

surrender any passport to: PRETRIAL SERVICES
not obtain a passport or other international travel document.

abide by the following restrictions on personal association, residence, or travel: SDN Y/EDNY

and District of Columbia for court-related purposes only

avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including: :

 

 

 

get medical or psychiatric treatment:

 

 

return to custody each al ; o’clock after being released at o’clock for employment, schooling,
or the following purposes:

 

 

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary.

not possess a firearm, destructive device, or other weapon.

not use alcohol ( at all ( ) excessively,

not use or unlawfully possess a narcotic drug or other controlied substances defined in 21 U.S.C. § 802, untess prescribed by a licensed

medical practitioner.

submit to testing fora prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random

frequency and may include urine testing, the wearing of a sweal patch, a remote alcohol testing system, and/or any form of prohibited ,

substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper wilh the efficiency and accuracy of prohibited

substance screening or testing,

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supervising officer.

participate in one of the following location restriction programs and comply with its requirements as directed,

(3) G) Curfew. You are restricted to your residence every day ( x ) from — 10 pam, to 6am, , or ( jas
directed by the pretrial services office or supervising officer; or ,

( ) (i) Home Detention. You are restricted to yourresidence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or ,

( }Gii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided.

( You must pay all or part of the cost of the pregram based on your ability to pay as determined by the pretrial services office or

supervising officer,

report as soon as possible, io the pretrial services office or supervising officer, every contact with jaw enforcement personnel, including
arrests, questioning, or traffic stops.
Case 7:21-mj-00405-UA Document3 Filed 01/13/21 Page 5 of 7

 

ADDITIONAL CONDITIONS OF RELEASE

(B41) (s) 1, Pretrial Services supervision as directed
2, Surrender any travel documents/do not apply for a passport
3. Travel restricted to the Southern and Eastern Districts of New York and the District of Columbia for
Court purposes or meetings with counsel only
4, Substance Abuse testing/treatment as directed by Pretrial Services
5. Not possess a firearm, destructive device, or ofher weapon
6. Surrender and/or transfer ownership of the shotgun and hunting knives at the defendant’s residence
no later January 14, 2021 and provide confirmation to Pretrial Services
7. Refrain from use or unlawful possession of a narcotic drug or other controfled substances defined in
21 U.S.C. 802, unless prescribed by a licensed medical practitioner.
8. The defendant shall refrain from entering the District of Columbia unless he is reporting to an
in-person court appearance,
9. The defendant will be on a curfew enforced by GPS monitoring. The defendant is permitted to
self-install the equipment at the direction of Pretrial.
Case 7:21-mj-00405-UA Document 3 Filed 01/13/21 Page 6 of 7

AO 199C (Rev. 09/08} Advice of Penalties
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: William Joseph Pepe Case No. 21 Mag 405
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both,

While on release, if you conunit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This senténce will be
consecutive (Ae., in addition te) to any other sentence you receive,

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the cout. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,060 or imprisoned for not more than [0 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,060 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both,

(4) a misdemeanor -— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that ] am aware of the conditions of release. | promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. | am aware of the penalties and sanctions set forth above.
ft

  

      

ra | Dafonclant’s Signature William Joseph Pepe
[_] DEFENDANT RELEASED Denar, ae Sod.

City and State

 

Directions to the United States Marshal

( /) The defendant is ORDERED released after processing.
The United States marshal is ORDERED fo keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with ali other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

Date___ 1/13/2021 7 Vnsitt, OM Carley

Judicial Officer's Signature V

 

 

AUSA’s Signature :

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S. ATTORNEY — U.S, MARSHAL
Case 7:21-mj-00405-UA Document 3 Filed 01/13/21 Page 7 of 7

AO 199C (Rev. 09/68) Advice of Penalties

 

Southern District of New York

The Grenx
Aianhattan
Westchester.
-  Recktand
Cutchess
Crange
Putnanr
Sullivan

  
  
 
 
 
  
  
 
 
 
   

Eastern District cf New Yerk

Ereckiyn (Kings Ceanty)
Cucaus (Cuéens Count)
Staten Island (Richimcnd Ceunty)
Leng istand (Nassau & Suttelkk)

 
